377 F.2d 993
UNITED STATES of America, Appellee,v.George John SMITH, Appellant.
No. 10959.
United States Court of Appeals Fourth Circuit.
Argued May 30, 1967.
Decided June 1, 1967.

Appeal from the United States District Court for the Southern District of West Virginia, at Beckley; John A. Field, Jr., Judge.
Joseph Luchini, Beckley, W. Va., for appellant.
W. Warren Upton, Asst. U. S. Atty. (Milton J. Ferguson, U. S. Atty., and Charles M. Love, III, Asst. U. S. Atty., on brief), for appellee.
Before HAYNSWORTH, Chief Judge, and SOBELOFF and WINTER, Circuit Judges.
PER CURIAM:


1
We find no error in the conviction of this defendant on a charge of a sale of untaxed whisky.


2
Affirmed.